Citation Nr: 0103565	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neurological 
disability claimed as post-traumatic headaches.

3.  Entitlement to service connection for a chronic pulmonary 
disability, to include chronic bronchitis, claimed as 
secondary to service-connected residuals of pulmonary 
tuberculosis.

4.  Entitlement to a compensable rating for residuals of 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).
 
A Video Conference Hearing was held on September 19, 2000, 
before the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims for service connection for tinnitus and for a 
neurological disability manifested by headaches has been 
obtained and developed by the agency of original 
jurisdiction, and all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
both service connection claims have been made.

2.  The veteran's testimony regarding the inservice 
occurrence of an incident in which he suffered a head 
concussion, and as to the actual date of onset of the claimed 
tinnitus and headaches, is credible.

3.  Reasonable doubt has arisen as to whether the diagnosed 
tinnitus is causally related to service.

4.  Reasonable doubt has arisen as to whether the diagnosed 
neurological disability that is currently manifested by 
tension-type headaches is causally related to service.


CONCLUSIONS OF LAW

1.  The diagnosed tinnitus was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).

2.  The diagnosed neurological disability manifested by 
headaches was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  This duty to assist requires 
VA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  This includes assistance in obtaining the 
claimant's service and VA medical records, records held by 
any Federal department or agency, if adequately identified by 
the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the claims for service 
connection for tinnitus and for a neurological disability 
manifested by headaches has been obtained and developed by 
the agency of original jurisdiction, and that all reasonable 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate both service connection claims have 
been made.  

First Issue
Entitlement to service connection for tinnitus:

The veteran contends that service connection for tinnitus is 
warranted because this disability is the direct result of a 
head concussion he suffered during service in the mid 1940's 
while attempting, as a military policeman, to break up an 
altercation between service members in France.  Regarding the 
lack of any service records evidencing that there was indeed 
such an altercation in which the veteran was injured, the 
veteran has explained, at both a June 1998 RO hearing and at 
the September 2000 Video Conference Hearing, that no such 
evidence exists because the incident occurred "way behind 
the lines and all."

As noted, there are no inservice records supporting the above 
account.  However, the Board finds that the veteran's 
testimony as to the occurrence of the above incident, and as 
to the actual date of onset of the claimed tinnitus, is 
credible.

According to a July 1998 VA compensation and pension medical 
examination report, the veteran reported bilateral, constant 
tinnitus since his years of service in France, with 
increasing severity in recent years.  Bilateral constant 
tinnitus was diagnosed.

According to a VA Summary Report of Examination for Organic 
Hearing Loss, VA Form 10-2464, dated in July 1998, the 
veteran complained of bilateral, constant, high-pitched 
tinnitus that was caused by, and had persisted since, a fall 
while in service in 1946.  The examiner noted that the 
complaint of tinnitus was subjective and that, therefore, it 
could not be confirmed using clinical measures.  She also 
stated that "[t]innitus is a symptom, not a disease," but 
nevertheless offered the following opinion regarding its 
etiology:

Based upon the patient's subjective 
account of the onset and the etiology of 
the tinnitus, it is just as likely as not 
that the tinnitus is related to noise 
exposure during active military service.

As discussed above, the veteran has introduced credible 
testimony regarding the circumstances that set in motion his 
very long history of tinnitus.  He has been examined, and a 
diagnosis of tinnitus, a disease that VA regulation 
recognizes as a chronic, ratable disease, has been rendered.  
There is no evidence of post-service onset of the disease 
and, more importantly, a VA specialist in audiological 
disorders has opined that "it is just as likely as not that 
the tinnitus is related to ... service."  The Board thus finds 
that reasonable doubt has arisen as to whether the diagnosed 
tinnitus is causally related to service.  In view of this 
finding, the Board concludes, resolving reasonable doubt in 
favor of the veteran, that the diagnosed tinnitus was 
incurred in service.

Second Issue
Entitlement to service connection for a neurological 
disability
claimed as post-traumatic headaches:

The veteran contends that service connection for a 
neurological disability claimed as post-traumatic headaches 
is warranted because this disability is the direct result of 
the above mentioned head concussion he allegedly suffered 
during service in the mid 1940's.

As noted earlier, the Board has found the veteran's testimony 
as to the occurrence of the above incident to be credible.  
The Board also finds that the veteran's testimony as to the 
actual date of onset of the claimed headaches is credible, 
particularly in light of the existence of service medical 
records revealing that the veteran indeed complained of 
headaches at least twice during service, in December 1945 and 
May 1946.  The veteran described the headaches at the time 
primarily as occipital in nature, with a steady pressure in 
the back of the head, although a May 1946 radiological study 
was negative, and an actual diagnosis of a chronic disability 
was never made during service.

In support of his claim for service connection, the veteran 
submitted an August 1997 private neurological report, 
according to which the veteran had been suffering from 
headaches  "24 hours a day" since the above mentioned 
incident in 1945 in which he "fell on a sidewalk while 
working as a military policeman and hit the back of his head 
on concrete."  The pain was described as a "pressure 
discomfort," which could last for hours in the bitemporal 
area.  On examination, it was noted that the veteran was very 
tender over the greater occipital nerves, with palpation over 
the site producing the pain, and the following 
diagnosis/nexus opinion was rendered:

1.  Tension  headaches, probably related 
to his cervical arthritis.  He does have 
crepitus on exam by auscultation with ROM 
of the vertebrae.

2.  His history of crepitus and headaches 
following his head-neck injury in 1945 
would be consistent with that trauma 
provoking his current headaches.

According to a July 1998 VA neurological disorders 
examination report, the veteran said that he was dazed for 
several minutes, and may have suffered a brief loss of 
consciousness for a few seconds, right after he hit a 
concrete sidewalk with the back of his head during service in 
France and that, since that time, he had had a constant 
pressure-like sensation involving the occipital area of his 
head, as well as tinnitus of both ears.  Superimposed on 
this, he reported a dull occipital headache that lasted for 
one to two hours about two to three times per day, for which 
he took Tylenol. The neurological examination was essentially 
negative, but the impression was listed as "[c]hronic post-
traumatic muscle tension-type headaches as described above."

As indicated earlier in this decision, the veteran has 
introduced credible testimony regarding the circumstances 
that set in motion his very long history of headaches, and 
his service medical records support his contention that he 
has been suffering from headaches since his years of service.  
The claimed disability has been diagnosed, there is no 
evidence of post-service onset of the disease and, more 
importantly, the veteran has submitted a private physician's 
opinion to the effect that the veteran's history of an 
inservice head-neck injury is "consistent with that trauma 
provoking his current headaches."  The Board thus finds that 
reasonable doubt has arisen as to whether the diagnosed 
neurological disability that is currently manifested by 
tension-type headaches is causally related to service.  In 
view of this finding, the Board concludes, resolving 
reasonable doubt in favor of the veteran, that the diagnosed 
neurological disability manifested by headaches was incurred 
in service.

CONTINUED ON THE FOLLOWING PAGES

ORDER

1.  Service connection for tinnitus is granted.

2.  Service connection for a neurological disability 
manifested by headaches is granted.


REMAND

Entitlement to service connection for a chronic pulmonary 
disability,
to include chronic bronchitis, claimed as secondary to
service-connected residuals of pulmonary tuberculosis, and
Entitlement to a compensable rating for residuals of 
pulmonary tuberculosis:

The veteran contends that he is entitled to service 
connection for a chronic pulmonary disability, to include 
chronic bronchitis, that he believes is secondary to his 
service-connected residuals of pulmonary tuberculosis, as 
well as to a compensable rating for the service-connected 
residuals of pulmonary tuberculosis.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development should be undertaken prior to 
appellate review of both matters.

Regarding the veteran's service connection claim, the Board 
notes that it is not clear whether the veteran indeed suffers 
from a chronic pulmonary disability secondary to the service-
connected residuals of pulmonary tuberculosis.  In this 
regard, it is noted that, on one hand, according to a 
February 1998 private physician's statement, there were 
complaints of shortness of breath, dyspnea on exertion, and 
exercise-provoked cough, objective findings "consistent with 
an obstructive or emphysematous lung condition," as well as 
findings showing an obstructive defect, confirmed by "lung 
testing and spirometry," and that, since the subscribing 
physician had not found other causes for the veteran's 
obstructive defect, he or she felt that the obstructive 
defect was related to the veteran's "service-connected 
tuberculosis and treatment."  On the other hand, VA X-Rays 
of the veteran's chest, and a VA spirometry study, both done 
in July 1998, were interpreted as yielding negative results, 
and the July 1998 VA compensation and pension examination 
report likewise reveals a normal thorax, excellent chest cage 
mobility, clear lungs and no cough, as well as an impression 
of "[p]ulmonary tuberculosis, maximum involvement minimum, 
treated with bed rest, inactive since 1946."  These 
obviously contradictory medical findings and opinions need to 
be reconciled.

Therefore, the matter of whether the veteran indeed currently 
suffers from a chronic pulmonary disability, such as 
bronchitis, secondary to his service-connected residuals of 
pulmonary tuberculosis, needs to be clarified at this time.  
The need to obtain such clarification is further accentuated 
by the above discussed re-defined VA's duty to assist 
claimants in securing all evidence that is necessary to 
substantiate their claims, a duty that includes providing a 
medical examination and seeking a medical opinion, when such 
an examination or opinion is deemed necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, and 5107).

Also regarding this particular service connection claim, the 
Board further notes that copies of the private medical 
records reflecting the reported lung testing and spirometry 
that, according to the physician who subscribed the February 
1998 medical opinion, "did confirm an obstructive defect," 
as well as copies reflecting any additional, pertinent 
medical treatment by this physician, need to be secured and 
associated with the file.

Regarding the veteran's claim for an increased rating, the 
Board notes that VA needs to clarify whether the veteran 
currently suffers from any chronic symptoms of his inservice 
pulmonary tuberculosis that might entitle him to a 
compensable rating.  In this regard, it is noted that VA's 
Schedule for Rating Disabilities provides for compensable 
ratings when there is evidence of certain symptoms, such as 
dyspnea on exertion and impairment of health (see 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Codes 6701 through 6724).  The 
clarification is needed because, on one hand, the above 
mentioned February 1998 private physician's statement appears 
to show that at least some of these symptoms currently exist, 
while, on the other hand, the July 1998 VA medical 
examination report appears to indicate that they do not.
 
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  A decision by the Board at this time on 
these two claims would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In view of all of the above, this case is remanded to the RO 
for the following additional development:

1.  The RO should attempt to secure 
copies of the private medical records 
reflecting the reported lung testing and 
spirometry that, according to the 
physician who subscribed the February 
1998 medical opinion "did confirm an 
obstructive defect" in the veteran, as 
well as copies reflecting any additional 
pertinent medical treatment by this (or 
any other) physician.  The RO's attempts 
to do so, as well as any negative 
results, should be fully documented in 
the file.

2.  After the above development has been 
accomplished, and all the evidence 
secured as a result of that development 
has been made part of the file, the RO 
should schedule the veteran for a VA 
medical examination of his respiratory 
system that is appropriate for rating 
purposes.  The examiner should be asked 
to review the evidence in the file, to 
include the February 1998 private medical 
opinion, the actual lung testing and 
spirometry reports on which that opinion 
was based, and the July 1998 VA medical 
examination reports, examine the 
veteran's respiratory system, request, 
and interpret, for the record, any 
necessary studies and/or tests, and 
thereafter submit a comprehensive, 
legible report of medical examination 
containing, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the evidence in the 
file prior to the examination.

B.  A statement indicating whether 
there are currently symptoms of the 
pulmonary tuberculosis for which the 
veteran received medical treatment 
in service, such as emphysema, 
dyspnea on exertion, impairment of 
health, etc.

C.  His or her opinion as to whether 
the veteran currently suffers from a 
chronic pulmonary disability, to 
include the claimed chronic 
bronchitis, and, if he does, the 
examiner's opinion as to whether it 
is at least as likely as not that 
said chronic pulmonary disability 
is, as claimed by the veteran, 
secondary to his service-connected 
residuals of pulmonary tuberculosis.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the requested report.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered. 

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



